 1   XAVIER BECERRA
     Attorney General of California
 2   HARRISON M. POLLAK
     Supervising Deputy Attorney General
 3   DENNIS A. RAGEN, State Bar No. 106468
     ANDREW J. WIENER, State Bar No. 282414
 4   LAURA J. ZUCKERMAN, State Bar No. 161896
     Deputy Attorneys General
 5    1515 Clay Street, 20th Floor
      P.O. Box 70550
 6    Oakland, CA 94612-0550
      Telephone: (510) 879-1299
 7    Fax: (510) 622-2270
      E-mail: Laura.Zuckerman@doj.ca.gov
 8   Attorneys for Defendant Xavier Becerra, Attorney
     General of the State of California
 9

10                          IN THE UNITED STATES DISTRICT COURT

11                        FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13

14
     NATIONAL ASSOCIATION OF WHEAT                        Civil Action No. 2:17-CV-02401-WBS-EFB
15   GROWERS ET AL.,

16                                        Plaintiffs, ORDER REVISING BRIEFING AND
                                                      HEARING SCHEDULE
17                 v.
                                                          Courtroom:    5
18                                                        Judge:        The Honorable William B.
     XAVIER BECERRA, IN HIS OFFICIAL                                    Shubb
19   CAPACITY AS ATTORNEY GENERAL                         Trial Date:   None set
     OF THE STATE OF CALIFORNIA,                          Action Filed: November 15, 2017
20
                                         Defendant.
21

22

23

24

25

26
27

28
                                                      1
                        [Proposed] Order Revising Briefing and Hearing Schedule (No. 2:17-CV-02401-WBS-EFB)
 1          Upon consideration of the parties’ Stipulation to Revise Briefing and Hearing Schedule, the

 2    Court hereby enters the following schedule:

 3

 4          1.    December 11, 2019: By this date, Defendant shall file its combined opposition to

 5    Plaintiffs’ motion for summary judgment and cross-motion for summary judgment, if any.

 6          2.    January 29, 2020: By this date, Plaintiffs shall file their combined reply in support of

 7    their motion for summary judgment and opposition to Defendant’s cross-motion, if any.

 8          3.    March 4, 2020: By this date, Defendant shall file its reply in support of its cross-

 9    motion for summary judgment, if any.

10          4.    March 23, 2020 at 1:30 p.m.: A hearing on the motion(s) for summary judgment

11    shall take place on this date.

12

13    IT IS SO ORDERED.

14
     Dated: October 15, 2019
15

16

17    OK2017950064

18

19

20
21

22

23

24

25

26
27

28
                                                         2
                            [Proposed] Order Revising Briefing and Hearing Schedule (No. 2:17-CV-02401-WBS-EFB)
